Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [2]). We reject the contention of defendant that his clothing, seized from his work locker, should be suppressed. The police arrested defendant at his place of employment after he was named as a suspect in a stabbing incident. Defendant gave his co-worker and a police officer consent to open his locker to retrieve his jacket (see, People v Adams, 53 NY2d 1, 8, rearg denied 54 NY2d 832, cert denied 454 US 854; People v *998Cosme, 48 NY2d 286, 290), and the blood-stained clothing seized from the locker was in plain view (see, Horton v California, 496 US 128, 133-137; People v Diaz, 81 NY2d 106, 110). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495), and the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J. — Attempted Murder, 2nd Degree.) Present — Hayes, J. P., Wisner, Pigott, Jr., Scudder and Callahan, JJ.